

117 HCON 19 IH: Urging the establishment of a United States Commission on Truth, Racial Healing, and Transformation.
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 19IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Ms. Lee of California (for herself, Mrs. Beatty, Mrs. Hayes, Ms. Schakowsky, Ms. Clarke of New York, Mr. Cooper, Mr. Butterfield, Mrs. Carolyn B. Maloney of New York, Mr. Pocan, Ms. Garcia of Texas, Mr. Hastings, Mr. Sarbanes, Mr. Rush, Ms. Clark of Massachusetts, Mr. Castro of Texas, Ms. Norton, Ms. Moore of Wisconsin, Mrs. Lawrence, Mr. Evans, Ms. Dean, Mrs. Watson Coleman, Ms. Jayapal, Mr. Casten, Mr. Ryan, Ms. Kelly of Illinois, Mr. Bishop of Georgia, Mr. Khanna, Ms. Barragán, Mr. Neguse, Mr. Brown, Ms. Tlaib, Ms. Blunt Rochester, Mr. Blumenauer, Ms. Ross, Ms. McCollum, Mr. Raskin, Ms. Stevens, Mrs. Dingell, Mr. Cicilline, Ms. Speier, Mr. Smith of Washington, Mr. Pallone, Mr. Gomez, Mr. Grijalva, Ms. Matsui, Ms. Pressley, Mr. Kilmer, Mr. Panetta, Mr. Kim of New Jersey, Mr. Schiff, Mr. Sires, Mr. Thompson of Mississippi, Mr. Trone, Mr. Horsford, Mr. Levin of Michigan, Mr. Kildee, Mrs. Kirkpatrick, Mr. Lieu, Mr. Suozzi, Mr. Crow, Mrs. Demings, Ms. DelBene, Mr. Yarmuth, Mr. Espaillat, Mr. Krishnamoorthi, Ms. Porter, Mr. Soto, Mr. Tonko, Mr. Jones, Mr. Quigley, Mr. Lowenthal, Ms. Pingree, Ms. Williams of Georgia, Ms. Bush, Mr. Sean Patrick Maloney of New York, Mr. Meeks, Mr. Veasey, Ms. Sánchez, Mr. Green of Texas, Mr. Johnson of Georgia, Mr. DeSaulnier, Mr. Levin of California, Ms. Bass, Mrs. Napolitano, Ms. Meng, Mr. Bowman, Mr. Carson, Ms. Sherrill, Ms. Eshoo, Mr. McNerney, Mr. Vargas, Ms. Jacobs of California, Mr. Brendan F. Boyle of Pennsylvania, Mr. Payne, Mr. García of Illinois, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Mr. Connolly, Ms. Brownley, Mr. McGovern, and Mr. Takano) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONUrging the establishment of a United States Commission on Truth, Racial Healing, and Transformation.Whereas the first ship carrying enslaved Africans to what is now known as the United States of America arrived in 1619;Whereas that event 400 years ago was significant not only because it ushered in the institution of chattel slavery of African Americans, but also because it facilitated the systematic oppression of all people of color that has been a devastating and insufficiently understood and acknowledged aspect of our Nation's history over those past 400 years, and that has left a legacy of that oppression that haunts our Nation to this day;Whereas the institution of chattel slavery in the United States subjugated African Americans for nearly 250 years, fractured our Nation, and made a mockery of its founding principle that all men are created equal;Whereas the signing of the Constitution of the United States failed to end slavery and oppressions against African Americans and other people of color, thus embedding in society the belief in the myth of a hierarchy of human value based on superficial physical characteristics such as skin color and facial features, and resulting in purposeful and persistent racial inequities in education, health care, employment, Social Security and veteran benefits, land ownership, financial assistance, food security, wages, voting rights, and the justice system;Whereas that oppression denied opportunity and mobility to African Americans and other people of color within the United States, resulting in stolen labor worth billions of dollars while ultimately forestalling landmark contributions that African Americans and other people of color would make in science, arts, commerce, and public service;Whereas Reconstruction represented a significant but constrained moment of advances for Black rights as epitomized by the Freedman’s Bureau, which negotiated labor contracts for ex-enslaved people but failed to secure their own land for them;Whereas the brutal overthrow of Reconstruction failed all individuals in the United States by failing to ensure the safety and security of African Americans and by emboldening States and municipalities in both the North and South to enact numerous laws and policies to stymie the socioeconomic mobility and political voice of freed Blacks, thus maintaining their subservience to Whites;Whereas Reconstruction, the civil rights movement, and other efforts to redress the grievances of marginalized people were sabotaged, both intentionally and unintentionally, by those in power, thus rendering the accomplishments of those efforts transitory and unsustainable, and further embedding the racial hierarchy in society;Whereas examples of government actions directed against populations of color (referred to in this resolution as discriminatory government actions) include—(1)the creation of the Federal Housing Administration, which adopted specific policies designed to incentivize residential segregation;(2)the enactment of legislation creating the Social Security program, for which most African Americans were purposely rendered ineligible during its first two decades;(3)the Servicemen's Readjustment Act of 1944 (commonly known as the GI Bill of Rights; 58 Stat. 284, chapter 268), which left administration of its programs to the States, thus enabling blatant discrimination against African-American veterans;(4)the Fair Labor Standards Act of 1938, which allowed labor unions to discriminate based on race;(5)subprime lending aimed purposefully at families of color;(6)disenfranchisement of Native Americans, who, until 1924, were denied citizenship on land Native Americans had occupied for millennia;(7)Federal Indian Boarding School Policy during the 19th and 20th centuries, the purpose of which was to civilize Native children through methods intended to eradicate Native cultures, traditions, and languages;(8)land policies toward Indian Tribes, such as the allotment policy, which caused the loss of over 90,000,000 acres of Tribal lands, even though two-thirds of that acreage was guaranteed to Indian Tribes by treaties and other Federal laws, and similar unjustified land grabs from Indian Tribes that occurred regionally throughout the late 1800s and into the termination era in the 1950s and 1960s;(9)the involuntary removal of Mexicans and United States citizens of Mexican descent through large-scale discriminatory deportation programs in the 1930s and 1950s;(10)the United States annexation of Puerto Rico, which made Puerto Ricans citizens of the United States without affording them voting rights;(11)racial discrimination against Latino Americans, which has forced Latino Americans to fight continuously for equal access to employment, housing, health care, financial services, and education;(12)the Act entitled An Act to execute certain treaty stipulations relating to Chinese, approved May 6, 1882 (commonly known as the Chinese Exclusion Act; 22 Stat. 58, chapter 126), which effectively halted immigration from China and barred Chinese immigrants from becoming citizens of the United States, and which was the first instance of xenophobic legislation signed into law specifically targeting a specific group of people based on ethnicity;(13)the treatment of Japanese Americans, despite no evidence of disloyalty, as suspect and traitorous in the very country they helped to build, leading most notably to the mass incarceration of Japanese Americans beginning in 1942;(14)the conspiracy to overthrow the Kingdom of Hawaii and annex the land of the Kingdom of Hawaii, without the consent of or compensation to the Native Hawaiian people of Hawaii; and(15)the United States history of colonialism in the Pacific, which has resulted in economic, health, and educational disparities among other inequities, for people in United States territories, as well as independent nations with which the United States has treaty obligations;Whereas those discriminatory government actions, among other government policies that have had racially disparate impacts, have disproportionately barred African Americans and other people of color from building wealth, thus limiting potential capital and exacerbating the racial wealth gap;Whereas research has shown that the persistent racial wealth gap has had a significant negative impact on other racial disparities, such as the achievement gap, disparities in school dropout rates, income gaps, disparities in home ownership rates, health outcome disparities, and disparities in incarceration rates;Whereas United States civic leaders and foundations have spearheaded critical efforts to advance racial healing, understanding, and transformation within the United States, recognizing that it is in our collective national interest to urgently address the unhealed, entrenched divisions that will severely undermine our democracy if they are allowed to continue to exist;Whereas many of the most far-reaching victories for racial healing in the United States have been greatly enhanced by the involvement, support, and dedication of individuals from any and all racial groups;Whereas at the same time, much of the progress toward racial healing and racial equity in the United States has been limited or reversed by our failure to address the root cause of racism, the belief in the myth of a hierarchy of human value based on superficial physical characteristics such as skin color and facial features;Whereas the United States institution of slavery, as well as other examples enumerated in this resolution, represents intentional and blatant violations of the most basic right of every individual in the United States to a free and decent life;Whereas the consequences of oppression against people of color have cascaded for centuries, across generations, beyond the era of active enslavement, imperiling for descendants of slaves and other targets of oppression what should have otherwise been the right of every individual in the United States to life, liberty, and the pursuit of happiness;Whereas more than 40 countries have reckoned with historical injustice and its aftermath through forming Truth and Reconciliation Commissions to move toward restorative justice and to return dignity to their citizens;Whereas for three decades there has been a growing movement inside and outside Congress to have the Federal Government develop material remedies for the institution of slavery, including through a Commission to Study and Develop Reparation Proposals for African Americans described in H.R. 40, 117th Congress, as introduced on January 4, 2021, and S. 40, 117th Congress, as introduced on January 25, 2021;Whereas the formation of a United States Commission on Truth, Racial Healing, and Transformation does not supplant the formation of a Commission to Study and Develop Reparation Proposals for African Americans, but rather complements that effort; andWhereas contemporary social science, medical science, and the rapidly expanding use of artificial intelligence and social media reveal the costs and potential threats to our democracy if we continue to allow unhealed, entrenched divisions to be ignored and exploited: Now, therefore, be itThat Congress—(1)affirms, on the 400th anniversary of the arrival of the first slave ship to the United States, that the Nation owes a long-overdue debt of remembrance to not only those who lived through the egregious injustices enumerated in this resolution, but also to their descendants; and(2)urges the establishment of a United States Commission on Truth, Racial Healing, and Transformation to properly acknowledge, memorialize, and be a catalyst for progress toward—(A)jettisoning the belief in a hierarchy of human value;(B)embracing our common humanity; and (C)permanently eliminating persistent racial inequities.